Citation Nr: 0123985	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  01-03 558 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an 
umbilical hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 rating 
decision by the Buffalo, New York RO, which denied service 
connection for residuals of an umbilical hernia repair.

Additionally, the Board notes that the issue of an increased 
rating for residuals of a gunshot wound was an issue before 
the RO in the October 2000 rating decision.  However, in 
March 2001, the RO granted the veteran an increased rating 
for residuals of a gunshot wound.  In a Report of Contact, 
dated April 2001, the veteran's representative confirmed that 
the sole issue in the present appeal is for the residuals of 
the umbilical hernia repair.  Therefore, the sole issue 
currently before the Board is whether new and material 
evidence has been submitted to reopen the claim for service 
connection for residuals of an umbilical hernia repair.


FINDINGS OF FACT

1.  In the November 1952 rating decision, the RO denied 
service connection for residuals of an umbilical hernia 
repair; the veteran did not appeal this denial.

2.  In the November 1954 rating decision, the RO denied 
service connection for residuals of an umbilical hernia 
repair; the veteran did not appeal this denial.

3.  Evidence added to the record since November 1954 includes 
evidence that is not relevant and probative of the issue at 
hand, and is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1954 rating decision, which denied service 
connection for residuals of an umbilical hernia repair, is 
final.  38 U.S.C.A. §§ 1110, 1131, 5107, 7105(c) (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.303, 3.306, 
20.302(a), 20.1103 (2000).

2.  Evidence received since November 1954 is not new and 
material and the claim for service connection for residuals 
for an umbilical hernia repair is not reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 5108 (West 1991 and Supp. 2001); 38 
C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that while changes have been made under the 
VCAA in regard to 38 C.F.R. § 3.156(a), the new regulation 
does not apply because the veteran's claim to reopen a 
finally decided claim was not received on or after August 29, 
2001.  Duty to Assist, 66 Fed. Reg. 45620, 45620 (Aug. 29, 
2001).

Historically, the veteran filed a claim for service 
connection for residuals of an umbilical hernia repair in 
September 1952.  By rating decision, dated November 1952, the 
RO denied service connection because the hernia repair was 
remedial in nature on a congenital disability.  The veteran 
was given written notification of this decision in December 
1952 and a timely appeal was not thereafter received.  The 
rating decision, therefore, became final.  In October 1954, 
the veteran filed a claim to reopen the claim for entitlement 
to service connection for residuals of an umbilical hernia 
repair.  By rating decision, dated November 1954, the RO 
denied service connection because the hernia operation in 
service was purely for remedial purposes for a condition that 
existed since childhood.  The veteran was given written 
notification of this decision that same month and a timely 
appeal was not thereafter received.  The rating decision, 
therefore, became final.

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  The issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Id. at 1384.  Any finding 
entered when new and material evidence has not been submitted 
"is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996). 

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under the Veterans Claims Assistance 
Act of 2000 has been fulfilled.  See generally, Elkins, 12 
Vet. App. at 218-19; Veterans Claims Assistance Act of 2000.

In the case at hand, the evidence available for the RO's 
consideration in November 1954 includes: the veteran's 
service medical records, which show the veteran had a small 
umbilical hernia upon entering service and an umbilical 
hernia repair in November 1951; and a letter, dated November 
1954, from the veteran's private physician Dr. Brown, stating 
that the veteran was suffering from chronic indigestion and 
adhesions from an incision associated with the umbilical 
hernia repair.

In April 2000, the veteran requested that his claim for 
entitlement to service connection for residuals of an 
umbilical hernia repair be reopened.  Newly submitted 
evidence since the November 1954 rating decision includes: an 
application for hospital or domiciliary care, dated October 
1954; VA examinations dated September 1970 and December 1973; 
statement in support of the veteran's claim, dated April 
2000; and treatment records from the VA Medical Center (VAMC) 
in Syracuse, New York, dated July 1999 through March 2000.

The November 1954 Application for Hospital or Domiciliary 
Care notes that the veteran was experiencing pain associated 
with his hernia repair scar and was diagnosed as such by the 
examining physician.

VA examination reports, dated September 1970 and December 
1973, note the veteran's asymptomatic scar from the umbilical 
hernia repair.

In April 2000, the veteran submitted a statement in support 
of his claim.  The statement notes that the veteran was 
receiving treatment for his hernia at the Syracuse, New York 
VAMC and that the doctors told him that he may need another 
hernia operation.

Treatment records from the Syracuse, New York VAMC, dated 
July 1999 through March 2000, note the presence of a benign 
ventral red hernia in the veteran's abdomen.

While this evidence was not previously of record and the 
information contained therein cannot be said to be redundant, 
it does not further indicate that the veteran's disability 
increased in severity during his military service.  Likewise, 
following service, the VA examinations, dated September 1970 
and December 1973, show that the veteran was asymptomatic 
with regard to his 1951 umbilical hernia repair.  Therefore, 
the Board finds that the new evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


ORDER

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for residuals 
of an umbilical hernia repair.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 



